DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-3, 5-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “ a processing apparatus, comprising: a first main body, having a first plane and a second plane adjacent to the first plane; a display device, disposed on the first plane; a first fixing device; and a first interface, the first interface being operating through the first fixing device, wherein the first interface is matched with a second interface of an acquisition apparatus in a form of a stylus having a pen body, the processing apparatus is configured to obtain multimedia data collected by the acquisition apparatus from the second interface after the acquisition apparatus, is detachably fixed to the second plane via a second fixing device, wherein: the first fixing device is disposed on the first main body, and the second fixing device is removably affixed to the first fixing device, and the acquisition apparatus includes a securing body on the pen body configured to detachably secure the pen body of acquisition apparatus to the second fixing device parallel to the second plane of the processing apparatus, and -2-Attorney Docket No. 00223.0204.OQUS Application No: 16 586,973 the pen body hosts an image sensor, while the pen body is co-axially rotatably attached to second fixing device such that a direction of the image sensor can be adjusted radially perpendicular to an axial direction of the pen body” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMEN W BOGALE/Examiner, Art Unit 2628          

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628